DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-20 are pending.
Claim 10 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the respective faces” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “respective faces” and will be intpereted as such.
Re claim 3, claim 3 recites another L-shaped portion, another pad, and another intermediate portion.  Previously, claim 1 was drawn to a single intermediate member.  As amended, claim 1 is drawn to first and second intermediate members.  The features of claim 3 are drawn to the second intermediate member, of which all these features of claim 3 are already claimed and introduced in claim 1.  Thus, it is unclear if these are the same or different than those of claim 1.  For the purposes of this examination, this language will be interpreted as those features previously introduced in claim 1.  
Re claims 4-9, claims 4-9 are rejected for the same reasons identified above with respect to claim 3.   
Re claim 7, claim 7 recites, “further comprising: the connector.”  This features is already positively claimed in claim 1.  Thus, it is unclear if these are the same or different than those of claim 1.  For the purposes of this examination, this language will be interpreted as those features previously introduced in claim 1.  
Re claims 8, 14 and 16, each recites, “the first connector” (including twice in claim 14).  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the connector” and will be interpreted as such.  
Claims 2 and 11 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-13, 15-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Hernandez (US 2020/0408016).  
Re claim 1, Hernandez discloses an intermediate element (302) comprising: 
a first intermediate member (left 302) and a second intermediate member (right 302), each of said first and second intermediate members (left/right 302) including (it is noted that the Examiner comments are only pointing out structure on the left part of 302. However, because the right half is a mirror image, the same applies to the right portion of 302 as well):
an L-shaped portion (see examiner comments) configured to receive a part of a panel of a door or window ([0006], 6); 
a pad (314, 330) configured to be fit into at least one frame part (13, 5); and 
an intermediate portion (see examiner comments) extended from the L-shaped portion (see examiner comments) to the pad (314, 330); 
wherein the intermediate portion (see examiner comments) is integral with (Fig. 1) the L-shaped profiled portion (see examiner comments) and the pad (314, 330),
		wherein each of the L-shaped portion (see examiner comments) and the pad (314, 330) extend away from the intermediate portion (see examiner comments) in a first direction (to the left, see examiner comments), and 
wherein at least one of the L-shaped portion (see examiner comments) and the pad (314, 330) comprise a face (right face of the intermediate portion) configured to receive a connector (320) and facing (to the right) in a second direction (right side) opposite to the first direction (left side); and 
the connector (320) received (Fig. 3) in the respective faces (of the intermediate portion of each side of 302) of the first and second intermediate members (each side of 302) for joining the first and second intermediate members (each side of 302) together to form the intermediate element (302).
The phrases “configured to receive a part of a panel of a door or window,” “configured to be fit into at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Hernandez discloses the intermediate element according to claim 1, 
wherein the pad (314, 330) and at least a first part (bottom part of the intermediate portion) of the intermediate portion (see examiner comments) are configured to fit within the at least one frame part (5, 13), and 
wherein the L-shaped portion (see examiner comments) and at least a second part (vertical portion of the intermediate portion) of the inter intermediate portion (see examiner comments) are configured to protrude from the at least one frame part (above the bottom of 5),
wherein the L-shaped portion (see examiner comments) comprises at least one groove (into which 6 is inserted), and 
wherein the intermediate portion (see examiner comments) is extended from the L-shaped portion (see examiner comments) to the pad (314, 330) in a first direction (vertically) that is substantially perpendicular to a second direction (horizontally) in which the at least one groove (into which 6 is inserted) of the L-shaped portion (see examiner comments) is configured to receive a connector (the cited grooves are capable of receiving a connector).
The phrases “configured to fit within the at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Hernandez discloses the intermediate element according to claim 2, further comprising: 
another L-shaped portion (see examiner comments, the same structure pointed out but for the right side of 302) configured to receive another part of the panel ([0006], 6) and comprising at least one other groove (the same grooves as outlined in examiner comments, as applied to the right 302); 
another pad (314 and 330 as applied to the right side of 302) configured to be fit into at least one other frame part (5, 13); and 
another intermediate element (see examiner comments, the same structure pointed out but for the right side of 302) extended from the other L-shaped portion (see examiner comments, the same structure pointed out but for the right side of 302) to the other pad (314 and 330 as applied to the right of 302) in the first direction (vertically), 
wherein the L-shaped portion (see examiner comments) is joined to the other L-shaped portion (see examiner comments, the same structure pointed out but for the right side of 302), and 
wherein the pad (314, 330) is joined to the other pad (314 and 330 as applied to the right of 302).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 4, Hernandez discloses the intermediate element according to claim 3, wherein the intermediate portion (see examiner comments) and the other intermediate element (see examiner comments, the same structure pointed out but for the right side of 302) are configured to extend through a same opening (between 6) between the at least one frame part (left 6) and the at least one other frame part (right 6) when the pad (314, 330) is fitted to the at least one frame part (left 6) and the other pad (314, 330 on the right portion of 302) is fitted to the at least one other frame part (right 6).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Hernandez discloses the intermediate element according to claim 3, wherein the other pad (314 and 330 on right 302) and at least a first part (the same first part as shown in examiner comments as applied to 302 on the right) of the other intermediate portion (see examiner comments, the same structure pointed out but for the right side of 302) are configured to fit within the at least one other frame part (6 on the right), and 
wherein the other L-shaped portion (see examiner comments, the same structure pointed out but for the right side of 302) and at least a second part (the intermediate portion protrudes downward from 6) of the other intermediate portion (see examiner comments, the same structure pointed out but for the right side of 302) are configured to protrude from the at least one other frame (6 on the right).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 6, Hernandez discloses the intermediate element according to claim 5, wherein the other intermediate portion (see examiner comments, the same structure pointed out but for the right side of 302) is integral with the other L-shaped portion (see examiner comments, the same structure pointed out but for the right side of 302) and the other pad (314, 330 as applied to 302 on the right).
Re claim 7, Hernandez discloses the intermediate element according to claim 6, further comprising: 
the connector (320); 
wherein the connector (320) is extended from the L-shaped portion (see examiner comments) to the other L-shaped portion (see examiner comments as applied to 302 on the right), and 
wherein the L-shaped portion (see examiner comments) is joined to (Fig. 3) the other L-shaped portion (see examiner comments as applied to 302 on the right) by the connector (320).
Re claim 9, Hernandez as modified discloses the intermediate element according to claim 7, wherein the intermediate portion (see examiner comments) and the other intermediate portion (see examiner comments as applied to 302 on the right) are spaced apart from each other (Fig .3).
Re claim 11, Hernandez discloses the intermediate element according to claim 2, wherein the L-shaped portion (see examiner comments), the intermediate portion (see examiner comments), and the pad (314, 330) are configured such that at least a portion of the at least one frame part (13, 5) is visible (see Fig. 3) when the pad (314, 330) is fit to the at least one frame part (5, 13) and the part of the panel ([006], 6) is fit to the L-shaped portion (see examiner comments).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 12, Hernandez discloses an intermediate element (302) comprising: 
an L-shaped portion (see examiner comments) configured to receive a part of a panel of a door or window ([0006]); 
a pad (314, 330) configured to be fit into at least one frame part (5, 13); and 
an intermediate portion (see examiner comments) extended from the L-shaped portion (see examiner comments) to the pad (314, 330), 
another L-shaped portion (see examiner comments as applied to 302 on the right) configured to receive another part of the panel ([0006], 6) and comprising at least one other groove (into which 6 is inserted); 
another pad (314 and 330 as applied to 302 on the right) configured to be fit into at least one other frame part (5, 13); and 
another intermediate element (see examiner comments as applied to 302 on the right) extended from the other L-shaped portion (see examiner comments as applied to 302 on the right) to the other pad (see 314 and 330 as applied to 302 on the right) in the first direction (vertically), 
a connector (320),
wherein the L-shaped portion (see examiner comments) is joined to (Fig. 3) the other L-shaped portion (see examiner comments as applied to 302 on the right), and 
wherein the pad (314, 330) is joined to the other pad (314 and 330 as applied to 302 on the right), wherein each of the L-shaped portion (see examiner comments) and the pad (314, 330) extend away from (Fig. 3) the intermediate portion (see examiner comments) in a first direction (to the left, see examiner comments), and 
wherein at least one of the L-shaped portion (see examiner comments) and the pad (314, 330) comprise a face (right face thereof) configured to receive a connector (320) in a second direction (right side) opposite to the first direction (left side).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Hernandez discloses the intermediate element according to claim 12, wherein 
the connector (320) is extended from the L-shaped portion (see examiner comments) to the other L-shaped portion (see examiner comments as applied to 302 on the right), and 
wherein the L-shaped portion (see examiner comments) is joined to (Fig. 3) the other L-shaped portion (see examiner comments as applied to 302 on the right) by the connector (320).
Re claim 15, Hernandez discloses the intermediate element according to claim 13, wherein the intermediate portion (see examiner comments) and the other intermediate portion (see examiner comments as applied to 302 on the right) are spaced apart from each other (Fig .3).
Re claim 16, Hernandez discloses the intermediate element according to claim 14, wherein the first connector (320) is extended from the L-shaped portion (see examiner comments) to the other L-shaped portion (see examiner comments as applied to 302 on the right) in a direction substantially perpendicular (vertically) to a direction (horizontal) in which the intermediate element (see examiner comments) is extended from the L-shaped portion (see examiner comments) to the pad (314, 330).
Re claim 17, Hernandez discloses the intermediate element according to claim 12, 
wherein the pad (314, 330) and at least a first part (bottom portion of that in examiner comments) of the intermediate portion (see examiner comments) are configured to fit within the at least one frame part (5, 13), and 
wherein the L-shaped portion (see examiner comments) and at least a second part (top portion of examiner comments) of the intermediate portion (see examiner comments) are configured to protrude from the at least one frame part (5, 13).
The phrases “configured to fit within the at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 18, Hernandez discloses the intermediate element according to claim 17, wherein the other pad (314 and 330 on 302 on the right) and at least a first part (top portion of examiner comments as applied to 302 on the right) of the other intermediate portion (see examiner comments as applied to 302 on the right) are configured to fit within the at least one other frame part (5, 13), and wherein the other L-shaped portion (see examiner comments as applied to 302 on the right) and at least a second part (bottom portion thereof of examiner comments as applied to 302 on the right) of the other intermediate portion (see examiner comments as applied to 302 on the right) are configured to protrude from the at least one other frame part (5, 13).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 19, Hernandez discloses the intermediate element according to claim 12, wherein the intermediate portion (see examiner comments) and the other intermediate element (see examiner comments as applied to 302 on the right) are configured to extend through a same opening (between walls of 5 and 13) between the at least one frame part (5, 13) and the at least one other frame part (5, 13) when the pad (314, 330) is fitted to the at least one frame part (5, 13) and the other pad (314 and 330 as applied to 302 on the right) is fitted to the at least one other frame part (r5, another 13).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 20, Hernandez discloses the intermediate element according to claim 12, wherein the L-shaped portion (see examiner comments), the intermediate portion (see examiner comments), the pad (314, 330), the other L-shaped portion (see examiner comments as applied to 302 on the right), the other intermediate portion (see examiner comments as applied to 302 on the right), the other pad (314 and 330 as applied to 302 on the right) are configured such that at least a portion of the at least one frame part (5, 13) and at least a portion of the other frame part (5, another 13) are visible (from above) depending on a position of the intermediate portion (see examiner comments) when the pad (314, 320) is fit to the at least one frame part (5, 13), the part of the panel ([0006], 6) is fit to the L-shaped portion (see examiner comments right), the other pad (314 and 330 as applied to 302 on the right) is fit to the at least one other frame part (5, another 13), and the other part of the panel [0006], 6])  is fit to the other L-shaped profiled portion (see examiner comments as applied to 302 on the right).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2020/0408016) in view of Cohen et al (“Cohen”) (US 2020/0165862).
Re claim 8, Hernandez discloses the intermediate element according to claim 7, further comprising: 
a second connector (the other 320); 
wherein the connector (320) is extended from the at least one groove (Fig. 3) of the L-shaped portion (L-shaped portion on the bottom) to the at least one other groove (see examiner comments) of the other L-shaped profiled portion (see examiner comments, as applied to right 302), 
wherein the second connector (the other 320) is extended from a groove (Fig. 3) of the pad (314, 330) to another groove (Fig. 3) of the other pad (314 and 330 of 302 on the right), 
wherein the pad (314, 330) is joined to (Fig .3) the other pad (314 and 330 of 302 on the right) by the second connector (the other 320), and 
but fails to disclose wherein the first connector (320) and the second connector (the other 320) comprise a material different ([0059] disclosing PVC) than a material ([0059] disclosing aluminum) of the L-shaped portion (L-shaped portion on the top).
However, Cohen discloses the first connector (Hernandez: 320, Cohen: 202) and the second connector (Hernandez: 320, Cohen: 200) comprise a material different (Cohen: [0059] disclosing PVC) than a material (Cohen: [0040] disclosing polyamide nylon) of the L-shaped portion (Hernandez: see examiner comments).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate element of Hernandez wherein the first connector and the second connector comprise a material different than a material of the L-shaped portion as disclosed by Cohen in order to provide a better thermal break ([0059]) without sacrificing strength and rigidity of the intermediate element, with relatively low thermal conductivities.    
Re claim 14, Hernandez discloses the intermediate element according to claim 13, further comprising: 
a second connector (the other 320); 
wherein the first connector (320) is extended from a groove (Fig. 3) of the L-shaped portion (see examiner comments) to the another groove (Fig. 3) of the other L-shaped portion (see examiner comments as applied to 302 on the right), 
wherein the second connector (the other 320) is extended from a groove (Fig. 3) of the pad (314, 330) to another groove (Fig .3) of the other pad 314 and 330 as applied to 302 on the right), 
wherein the pad (314, 330) is joined to (Fig. 3) the other pad (314 and 330 as applied to 302 on the right) by the second connector (the other 320), 
but fails to disclose wherein the first connector and the second connector comprise a material different than a material of the L-shaped portion, wherein the first connector and the second connector each comprise a thermal resistance greater than that of the L-shaped portion.
	However, Cohen discloses wherein the first connector (Hernandez: 320) and the second connector (Hernandez: the other 320) comprise a material different (Cohen: [0059] disclosing PVC) than a material (Cohen: [0059] disclosing aluminum) of the L-shaped portion (see examiner comments), wherein the first connector (Hernandez: 320) and the second connector (Hernandez: the other 320) each comprise a thermal resistance greater than (Cohen: [0059] discloses PVC for the connectors, aluminum for the L-shaped portion; thermal resistance is measured as 1/k, where k is thermal conductivity, and k(pvc) = .19, and k(aluminum) = 235) that of the L-shaped portion (see examiner comments).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate element of Hernandez wherein the first connector and the second connector comprise a material different than a material of the L-shaped portion, wherein the first connector and the second connector each comprise a thermal resistance greater than that of the L-shaped portion as disclosed by Cohen in order to provide a better thermal break ([0059]) without sacrificing strength and rigidity of the intermediate element, with relatively low thermal conductivities.    



Examiner Comments

    PNG
    media_image1.png
    924
    649
    media_image1.png
    Greyscale





Response to Arguments 
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635